10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 3:19-cr-02851-DMS Document 1. Filed 07/25/19 PagelD.1 Page 1 of 2

FILED

‘MY W285 P19

CLERK, U.S, OISTHICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

By: \ DoPUTY

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GALIFORNIA 4
j

January 2019 Grand Jury

UNITED STATES OF AMERICA, Case No. i9GR285 LDMs
Plaintiff, INBICTMENT
v. ritie 46, U.8.C., Secs. 70503 Bnd
7O506(b) - Conspiracy to
ERICK ISAAC GOMEZ GORDILLO (1), Distribute Cocaine on Board a
LUIS ANGEL CASTILLO LOPEZ (2), Vessel; Title 46, U.S.C.,
LUIS FERNANDO LOPEZ BENITEZ (3), Sec. 70503 - Possession of Cocaine
with Intent to Distribute on Board
Defendants. a Vessel; Title 18, U.S5.C.,
Sec. 2 —- Aiding and Abetting

 

 

 

 

The grand jury charges:
Count 1

Beginning at a date unknown to the grand jury and continuing to on
or about July 16, 2019, on board a vessel subject to the jurisdiction
of the United States, while on the high seas, defendants ERICK ISAAC
GOMEZ GORDILLO, LUIS ANGEL CASTILLO LOPEZ, and LUIS FERNANDO LOPEZ
BENITEZ, did knowingly and intentionally conspire together and with each
other and with other persons unknown to the grand jury to distribute
5 kilograms and more, to wit: approximately 1400 kilograms
(3086.5 pounds) ci a mixture and substance containing a detectable
amount of cocaine, a Schedule II Centrolled Substance; in viclation of

Title 46, United States Code, Sections 70503 and 70506{b).

NEB: VPW:nlv:San Diego:7/25/19

 

 
10
1
12
13
14
15
16

17

18 |

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:19-cr-02851-DMS Document1 Filed 07/25/19 PagelD.2 Page 2 of 2

Count 2
On or about July 16, 2019, on board a vessel subject to the
Jurisdiction of the United States, while on the high seas, defendants
ERICK ISAAC GOMEZ GORDILLO, LUIS ANGEL CASTILLO LOPEZ, and LUIS FERNANDO
LOPEZ BENITEZ, did knowingly and intentionally possess, with intent to
distribute, 5 kilograms and more, to wit: approximately 1400 kilograms
(3086.5 pounds) of a mixture and substance containing a detectable
amount of cocaine, a Schedule II Controlled Substance; in violation of
Title 46, United States Code, Section 70503, and Title 18, United States
Code, Section ?.
DATED: July 25, 2019.
A TRUE BILL:
(Sdlide K fl
Foreperson

ROBERT S. BREWER, JR.
United States Attorney

NICOLE E. BREDARIOL
Special Asst. U.S. Attorney

 

 

 
